Title: From Alexander Hamilton to John Adlum, 23 August 1799
From: Hamilton, Alexander
To: Adlum, John


New York, August 23, 1799. “… I am not anxious that any part of your force should be stationed at Easton if you think it of importance to keep the whole united. It would however be a strong motive to the stationing of a small party at Easton if the recruiting service could be benefited by the measure. It is not convenient at present to reinforce your detachment, but as I am not apprehensive of an attack on your troops from the disaffected of ⟨the⟩ country, I should have no objection on that score to your sending a company to Easton, if on other accounts you should deem it advisable.…”
